Citation Nr: 0307989	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  01-01 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for service-connected 
ascending aortic dissection repair and aortic valve 
replacement, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from March 1972 to August 
1996.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

Service connection is now in effect for: Ascending aortic 
dissection repair and aortic valve replacement, separated 
from hypertension and increased during the current appeal 
from 30 to 60 percent disabling; hypertension, separately 
rated as 10% disabling [and no longer part of the specific 
appellate review]; arthritis of the right great toe, rated 10 
percent disabling; osteoarthritis of the right temporo-
mandibular joint with bruxism, rated as 10 percent disabling; 
right shoulder tendonitis, rated as 10 percent disabling; 
sinusitis rated as 10 percent disabling; and allergic 
rhinitis, gastroesophageal reflux disorder (GERD) and 
migraine headaches, all rated as noncompensably disabling; 
for a combined rated of 80 percent since February 2000.

After the case was received at the Board, the Board undertook 
development which has now been accomplished.  The case is for 
final review based on the evidence of record.  

Due to the productive nature of the responses to the 
requested development, the appellate action taken by the 
Board herein, and for reasons which will be described in 
greater detail below, further referral of the evidence to the 
veteran and his representative is unnecessary and would only 
serve to unnecessarily delay the decision further.




FINDING OF FACT

The veteran's ascending aortic dissection repair and aortic 
valve replacement disability causes ponderous, stressful and 
symptomatic limitations on virtually all activities in his 
daily life and precludes more than sedentary, part-time 
labor.



CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for ascending 
aortic dissection repair and aortic valve replacement are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 4.7, 4.21, 4.104, Diagnostic Code 7000-7110 
(1997, 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO informed him of the evidence 
necessary to establish the claim and entitlement to an 
increased rating under various options.  The RO has informed 
the veteran of the pertinent regulations that applied to his 
claim for VA benefits.

Similarly, throughout the appellate review, the veteran has 
been informed by the RO, and through his correspondence and 
actions, has indicated that he understands the relative 
responsibilities between himself and VA as to which is to get 
what evidence, and in each instance, this has been 
effectuated pursuant to Quartuccio v. Principi,16 Vet. App. 
183 (2002).  And finally, in part with due regard to the 
determination rendered in this case, the Board finds that the 
duty to assist has been adequately fulfilled and that no 
further development is either necessary or advisable, as it 
would further delay the final adjudication of the issue which 
can otherwise be well handled at this time.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); and Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7110 as in effect prior to January 12, 
1998, a 100 percent evaluation was warranted for a period of 
one year after surgical correction of an aortic aneurysm with 
any type of graft.  This rating was to commence after an 
initial grant of a 1-month total rating under the provisions 
of 38 C.F.R. § 4.30 following hospital discharge.  At the 
conclusion of the one-year postoperative period, a 60 percent 
evaluation was appropriate if exertion and exercise were 
precluded. Otherwise, residual disability was to be evaluated 
by analogy, according to findings and symptoms, under the 
most appropriate rating code.  The minimum postoperative 
evaluation was 20 percent.  

Under Diagnostic Code 7003 as in effect prior to January 12, 
1998, extensive pericardial adhesions, obliterating the sac, 
with congestive heart failure, warranted a 100 percent 
evaluation.  Lesser pericardial adhesions were evaluated by 
analogy to inactive rheumatic heart disease under the 
provisions of Diagnostic Code 7000.

Under Diagnostic Code 7000 as in effect prior to January 12, 
1998, a 10 percent evaluation was warranted for inactive 
rheumatic heart disease without heart enlargement following 
established active rheumatic heart disease with an 
identifiable valvular lesion and slight, if any, dyspnea.  A 
30 percent evaluation was warranted for inactive rheumatic 
heart disease for three years from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, when there were cardiac manifestations 
during the episode or recurrence.  A 30 percent evaluation 
was also warranted when there is a diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  A 60 percent evaluation required definite heart 
enlargement; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
and preclusion of more than light manual labor.  A 100 
percent evaluation for inactive rheumatic fever required 
clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion; rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (effective prior to January 12, 1998).

Effective January 12, 1998, during the pendency of this 
appeal, the VA Schedule for Rating Disabilities was amended 
with regard to rating disabilities of the cardiovascular 
system.  38 C.F.R. § 4.104.  Under the new diagnostic 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7016 and 
7000, a veteran's disability will be measured and rated in 
relation to METs.  A MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, as it is in this situation, and a laboratory 
determination of METs by exercise testing cannot be 
accomplished for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

Specifically, under the new criteria, a condition involving 
heart valve replacement will be assigned a 100 percent rating 
for an indefinite period following the date of hospital 
admission for a valve replacement.  Thereafter, a 100 percent 
evaluation is warranted for heart valve replacement with 
chronic congestive heart failure, or; workload of 3 METS or 
less results in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating is 
warranted for heart valve replacement with more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METS but not greater than 5 
METS results in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 30 percent evaluation is 
warranted for heart valve replacement with workload of 
greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  A 10 percent evaluation is 
warranted for heart valve replacement with workload of 
greater than 7 METS but not greater than 10 METS results in 
dyspnea, fatigue, angina, dizziness or syncope, or; 
continuous medication is required.  38 C.F.R. § 4.104, Code 
7016.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a precedent opinion, the VA Office of General 
Counsel determined that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board should first 
determine whether the intervening change is more favorable to 
the veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  In the event that it is determined that 
the prior version is more favorable, then the Board should 
apply the former provision to periods both before and after 
the effective date of the regulatory change.  Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then-
existing rating criteria.  See VAOPGCPREC 3-2000 (April 10, 
1999).


Factual Background

Extensive cardiac evaluations and reports of care are in the 
file for comparison.  Because of the opinion cited below, it 
is unnecessary to recite the specific clinical evidence 
further.

Pursuant to development of the evidence by the Board in 
February and March 3003, additional evidence is now of 
record.  In summary, the Board requested that a prior 
treating (named) cardiac physician associated with the Denver 
VAMC and another private physician be asked to respond to 
specific questions with regard to any unusual aspects of the 
veteran's service-connected heart disability which might 
render his situation unique from the standing of rating his 
overall impairment and/or might negate the applicability of 
regular standards specifically with regard to his ability to 
work.

The Board contact-person determined that the named VA 
cardiologist was no longer with the Denver VAMC.  However, 
she spoke both with and interviewed him by telephone.  She 
also contacted and interviewed a private cardiologist who had 
evaluated and treated the veteran, Dr. H, and provided 
notations as a result thereof.  She also contacted and 
interviewed the veteran and documented her conversation, all 
of which is of record.  This and the file were reviewed and 
associated with a detailed summary memorandum prepared and 
signed by the VAMC's clinical director and Professor of 
Medicine at the University of Colorado Health Sciences 
Center.

The memorandum noted, in pertinent part, that the 50 year old 
veteran had a 80 percent combined service-connected rating, 
of which 60 percent centered on his hypertension-related type 
A-1a aortic arch dissection.  It was specifically noted that:

(A)vailable records (e.g., 12/14/97 
University of Colorado Cardiology Clinic 
progress note) make it very clear that 
(the veteran) is lucky to have survived 
his 11/16/97, out-of-hospital aortic 
dissection.  His dissection was massive, 
involving the aortic arch, the ascending 
and descending aortas (with involvement 
of the right brachiocephalic, right renal 
and right iliac arteries), and could only 
partially be surgically corrected.  He 
underwent a St. Jude aortic valve 
replacement and prosthetic graft of his 
aortic root.  The veteran was discharged 
from the University of Colorado Health 
Service's Center on 11/24/97 on oral 
anticoagulation therapy, restricted 
activities and multiple antihypertensive 
and lipid lowering medications as part of 
an aggressive blood pressure and overall 
risk reduction program.  In addition to 
medications, the veteran has been advised 
to avoid any activity that might increase 
his blood pressure, including straining, 
strenuous activities and/or emotional 
upsets (see letter from Dr. M dated 
11/2/01).

With regard to the issue of why the veteran's situation was 
different from most patients who had undergone aortic valve 
replacement and aortic aneurysm repairs, the opinion 
expressed was as follows:

(T)he most important difference is that 
(the veteran's) underlying problem - 
aortic dissection - still exists and 
could not and cannot be surgically 
corrected.  The veteran's condition most 
closely resembles an emergent, critically 
enlarged aortic aneurysm than a simple 
post-operative repaired aortic aneurysm.  
In fact, from the most recent chest CT 
results (10/12/00) the veteran may have 
had further extension of the dissection 
to include the right carotid artery.  In 
order to prevent aortic rupture or 
compromise of the arterial blood supply 
to vital organs (i.e., brain, right 
kidney, right arm and/or right leg) the 
veteran must maintain his blood pressure 
at lower than normal levels than would 
otherwise be required if he were simply 
hypertensive or had undergone a 
successful aortic aneurysm repair.  This 
requires carefully controlled 
anticoagulation, lipid-lowering 
medication, homocysteine-lowering 
medication (and dietary restrictions), 
multiple antihypertensive medications and 
scrupulous avoidance of all physical and 
emotional stress.  Both Dr. (M) and Dr. 
(H) [the VAMC and private cardiologists] 
agreed that the overall effect of (the 
veteran's) SC cardiac conditions could be 
accurately described as "a time bomb 
waiting to explode".

The VA medical expert further responded to the question as to 
what impact the veteran's service-connected hypertension, 
aortic valve replacement and aortic arch dissection had on 
his employment and other activities as follows:

(E)ach day the veteran must weigh the 
effect of every activity against the 
likelihood of adversely affecting his 
cardiac status.  Practically, this means 
that if he walks for 20 minutes (as 
recommended by his cardiologist), then he 
cannot clean his house that day, but must 
lie down and rest for 45-60 minutes after 
returning from the walk.  He arranges to 
have a friend walk with him and always 
carries a cell phone, so he can call 911 
if the need arises.  He avoids lifting 
more than 20 pounds or any situation that 
might be emotionally stressful.  He 
avoids caffeine and avoids rush hour 
traffic.  He continues to work part-time, 
because, he states, "I'd die if I didn't 
work; I would sit around and think about 
my heart and that would be much more 
stressful than working part time."

The physician further opined that

(T)he veteran chooses his work very 
carefully.  Until January 2002, the 
veteran worked part-time for a friend in 
real estate, but resigned because the 
work became too stressful.  Since March 
2002, the veteran has worked part-time as 
"office manager" for the Hemophilia 
Society.  This work is from 10:00 am to 
4:00 pm, every Tuesday, Wednesday and 
Thursday.  When he originally applied for 
the job the veteran did not tell his 
employers he has a cardiac condition 
because he was afraid he would not have 
been hired (he has been turned down for 
both VA voc-rehab and long-term care life 
insurance).  As previously mentioned, the 
veteran wants to work: I don't want to be 
marked as "unemployable".  He works alone 
in an office and is responsible for 
scheduling volunteers, filing, etc.  He 
is paid an hourly wage and can pace 
himself so that he is not overly 
stressed.  The veteran is very 
conscientious and admits to no lost time 
from work over the past year.  However, 
even this part-time work is exhausting 
for him.  He states that he uses the four 
days he is off (to) "rest".  On careful 
questioning, the veteran is "always 
tired."  While he does not attribute this 
fatigue to anything specific, the fact is 
the veteran is on multiple 
antihypertensive medications (atenolol, 
felodipine and lisinopril) each of which 
has "fatigue" listed as a side effect.  
Combine these medications with the fact 
that the veteran is required to keep his 
blood pressure "as low as possible" (per 
Dr. (H)) and it is not surprising that 
the veteran feels "exhausted" much of the 
time, even while working only part-time.  
The fact that his blood pressure is very 
low was documented on the veteran's most 
recent Cardiac Clinic appointment on 
12/19/02, when his automatic BP reading 
was 95/49 (repeated manual BP=120/80).  
In addition to the veteran's efforts at 
keeping his blood pressure low, he also 
is scrupulously compliant about having 
his anticoagulation levels (INR) 
monitored, as well as modifying his diet 
to lower his homocysteine and lipids - 
all of which takes effort, planning and 
adversely impacts his quality of life.  

The VA expert further opined that

(A)ll three specialists, Dr. (M), Dr. 
(H), and Dr. (H) agreed that the average 
individual with (the veteran's) SC 
cardiac conditions would not be 
encouraged to seek "gainful" employment 
because...the "inevitable: stress of 
employment could adversely affect the 
veteran's blood pressure (which could 
lead to further aortic dissection).  Dr. 
(H) went further on to say "99 out of 100 
people [with aortic dissection] wouldn't 
even attempt to work and I wouldn't blame 
them."

Finally, the VA physician responded as to the nature of the 
occupational impact of the veteran's service-connected 
cardiac conditions, hypertension and all of his other [non-
cardiac related] service-connected conditions as follows:

In addition to hypertension, aortic 
dissection, and aortic valve replacement, 
the veteran is SC for sinusitis, right 
great toe arthritis, osteoarthritis of 
the right TMJ with bruxism, tendonitis of 
the right shoulder and migraine 
headaches.  The non-cardiac conditions 
affect the veteran's ability to work as 
follows: The veteran's right great toe 
arthritis is painful on a daily basis and 
would limit the veteran's ability to walk 
or stand for more than 60 minutes without 
a rest break.  The veteran's right 
shoulder tendonitis alone is symptomatic 
on a daily basis and would prevent the 
veteran from working above shoulder 
level.  The veteran's sinusitis, right 
TMJ condition and migraine headaches are 
not currently of such severity that they 
would interfere with the veteran's 
ability to work.

The physician concluded by stating that

(T)he veteran is a unique individual.  He 
has beaten the odds of having survived 
out-of-hospital aortic dissection and 
lives with the daily threat of further 
dissection.  He continues to work part-
time although his treating physicians all 
agree that the restrictions required to 
manage his aortic dissection (strict 
blood pressure control and avoidance of 
emotional stress) would prevent the vast 
majority of individuals with this cardiac 
condition from even attempting to work.

Extensive correspondence is also of record from the veteran 
in which he describes his every-day life and circumstances 
relating to his cardiac care in particular.

Analysis

In analyzing the veteran's current symptoms specifically as a 
result of his service-connected ascending aortic dissection 
repair and aortic valve replacement, the Board notes that he 
also has a variety of other service-connected disabilities 
which impact on his ability to work.  These are discussed 
briefly in the helpful recent opinion provided by a VA expert 
in the context of their collateral implications.  These would 
be more crucial to the outcome (i.e., with regard to the 
assignment of a 100 percent rating) if it were necessary to 
resort to extraschedular considerations herein.

Parenthetically, the Board notes that the veteran also now 
has a separate 10 percent rating for his hypertension, once 
rated with, and considered an etiological precursor to, some 
of his other heart problems.  As noted in the context of the 
expert's recent opinion, in the veteran's case, via 
medications, his blood pressure is kept at an abnormally low 
rate so as not to exacerbate his other cardiac problems.  
However, as a separate entity, the accuracy or inaccuracy of 
the current hypertensive compensation rating is no longer 
within the purview of this appellate review. 

As for the issue at hand, under several alternative analogous 
Codes, old and new, the veteran fulfills the criteria for a 
100 percent schedular rating for his ascending aortic 
dissection repair and aortic valve replacement.  Since the 
regulations changed during the course of his current appeal, 
the veteran is entitled to be considered under both old and 
new criteria, and to take advantage of that which is to his 
greater benefit.

In sum, the Board finds that the veteran's aortic dissection 
and repair and aortic valve replacement cause ponderous, 
stressful and symptomatic limitations on his daily life.  
Although the veteran underwent surgical repair, his 
physicians opine that it was with something less than optimal 
result, and he remains under threat of unannounced and 
potentially fatal re-dissection.  In fact, one physician has 
opined that since the 1997 episode, further CT scan evidence 
is now in the file that may reflect further damage.
 
As for the veteran's every-day life, he must be on continuous 
guard for myriad problems; he limits his diet, and must 
monitor everything he does, from exercise to surroundings to 
interactions.  He remains significantly fatigued, perhaps in 
part due to his primary cardiac medications, all of which 
have fatigue as a side effect.  He must rest after minimal 
exertion, weighed against the fact that his cardiac 
caregivers tell him to exercise.  When he does walk, he takes 
a friend along and a cell phone so he can call 911.  He 
cannot ever afford to be less than hypervigilant, but must 
balance this with utter avoidance of stress, a seemingly 
impossible contradiction.  His cardiac considerations appear 
to intrude on most of his existence.

Which brings us to addressing the situation of the veteran's 
employment versus his capacity to work.  Medical experts 
agree that 99 out of 100 men with similar problems would 
neither work nor try to do so, and the physicians would not 
advise to the contrary.  Nonetheless, the veteran is 
relatively young, and has assessed his own situation to 
reflect that if he did not work, he would spend all of his 
time at home worrying about his heart, which would put more 
stress on him than if he worked.  

Nonetheless, the jobs he has had have been clearly sheltered 
in nature; i.e., they are solitary, sedentary, run by friends 
or otherwise specially tailored for his disability situation.  
The Board is loathe to penalize the veteran because he is 
extraordinarily committed, and strives so hard to overcome 
his difficulties, described by recent physicians' assessments 
as a "a time bomb waiting to explode".  Nonetheless, he is 
entitled to be measured by equitable standards, under which a 
schedular 100 percent rating is reasonably warranted for 
definite enlargement of the heart; dyspnea on slight 
exertion; and other signs of congestive failure; and 
preclusion of more than sedentary labor.  

. 
ORDER

The criteria for an increased schedular rating of 100 percent 
for service-connected ascending aortic dissection repair and 
aortic valve replacement, are met; the appeal is granted to 
the extent provided within the pertinent regulations relating 
to the payment of monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

